SDETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on October 7, 2022. Replacement drawings of figures 5-8 are acceptable and have been entered. The objections to the drawings are withdrawn in view of the replacement drawings. Amendments to claims 1, 8, 9, 11, 18, and 19 and cancellation of claims 7 and 17 have been entered. Claims 1-6, 8-16 and 18-20 are pending and have been examined. The rejections, a revised statement of reasons for the indication of allowable subject matter over prior art (in light of IDS submitted) and response to arguments are stated below. 
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method for facilitating automated event management by using captured data which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as commercial or legal interactions including agreements in the form of contracts as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 	Analysis
Step 1: In the instant case, claim 1 is directed to a process. 
	Step 2A – Prong One: The limitations of “capturing, by the at least one processor via an application programming interface, raw data in a variety of data formats from at least one source by: initiating, by the at least one processor via the application programming interface, at least one call with the at least one source, wherein the raw data corresponds to at least one agreement; converting, by the at least one processor, the captured raw data into at least one event data set by: extracting, by the at least one processor using optical character recognition, event information from the captured raw data, the optical character recognition corresponding to a conversion of image data format into machine-encoded text format, wherein the at least one event data set includes information that relates to an occurrence of an event; retrieving, by the at least one processor, at least one set of rules that corresponds to the at least one agreement; generating, by the at least one processor, at least one chronological representation of the at least one agreement based on at least one from among the at least one event data set and the retrieved at least one set of rules; determining, by the at least one processor, at least one action based on at least one from among the at least one event data set, the retrieved at least one set of rules, and the generated at least one chronological representation; determining, by the at least one processor using at least one model, at least one suggested action based on at least one from among the at least one event data set, the retrieved at least one set of rules, and the generated at least one chronological representation; 	displaying, by the at least one processor via a graphical user interface, the at least one suggested action; receiving, by the at least one processor via the graphical user interface, a selection of the at least one suggested action from a user; and automatically initiating, by the at least one processor, the selected at least one suggested action” as drafted, when considered collectively as an ordered combination without the italicized portions, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as commercial or legal interactions including fulfilling/resolution of agreements. Initiating the selected at least one suggested action (based on at least one agreement, the at least one event data set, and the retrieved at least one set of rules) is essentially a commercial or legal interaction including fulfilling/resolution of agreements. That is, other than, a processor, a memory, a communication interface (coupled to each of the processor and the memory), an application programming interface and an optical character recognition software, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	Step 2A – Prong Two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a processor, a memory, a communication interface (coupled to each of the processor and the memory), an application programming interface and an optical character recognition software to perform all the steps. A plain reading of Figure 1 and descriptions in associated paragraph [0040] reveals that a system comprising a communication interface, an application programming interface and an optical character recognition software, a memory and a generic processor suitably programmed is used execute the claimed steps. The communication interface, the memory, the application programming interface and the optical character recognition software are generic computer elements. The processor may be a general-purpose processor. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The processor and other additional elements in all the steps are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements (identified above) to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible. Independent claim 11 is also not patent eligible based on similar reasoning and rationale.
Dependent claims 2-6, 8-10, 12-16, and 18-20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance in claims 2-3 and 12-13, the steps “wherein the at least one agreement includes at least one trust agreement that relates to a fiduciary relationship between a plurality of parties for the management of an asset; wherein the at least one chronological representation includes at least one from among an event diary and an event timeline that corresponds to the at least one agreement” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe the information/data used in the underlying process.  
In claims 4 and 14, the step “wherein the determined at least one action includes a workflow action that relates to an orchestrated sequence of activities that is initiated by a corresponding downstream processing platform” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity because this step describes an intermediate step of the underlying process.  
In claims 5 and 15, the steps “further comprising: receiving, by the at least one processor via a graphical user interface, at least one request for information that relates to the at least one agreement, the at least one request including an identifier that corresponds to the at least one agreement; and displaying, by the at least one processor via the graphical user interface, the at least one chronological representation in a dashboard in response to the at least one request” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe the intermediate steps of the underlying process. The additional element of a graphical user interface is broadly interpreted to correspond to generic software suitably programmed to perform the associated function. The additional element of the graphical user interface, performs a traditional function recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components.
	In claims 6 and 16, the steps “further comprising: automatically initiating, by the at least one processor, the determined at least one action based on at least one predetermined criterion, the at least one predetermined criterion including the occurrence of the event; and updating, by the at least one processor, the generated at least one chronological representation for the at least one agreement with information that relates to the initiated at least one action” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.  
	In claims 8-10 and 18-20, the steps “wherein the at least one model includes at least one from among a machine learning model, a statistical model, a mathematical model, a process model, and a data model”; “further comprising: determining, by the at least one processor using the at least one model, at least one parameter that corresponds to each of the at least one suggested action, the at least one parameter including a time when the corresponding at least one suggested action must take effect; and automatically initiating, by the at least one processor, the selected at least one suggested action based on the corresponding at least one parameter”; “further comprising: displaying, by the at least one processor via the graphical user interface, an alert based on the determined at least one parameter, the alert including information that relates to the automatic initiation of the selected at least one suggested action; receiving, by the at least one processor via the graphical user interface, an approval indication from the user; and automatically initiating, by the at least one processor, the selected at least one suggested action when the corresponding at least one parameter is satisfied” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate and/or final steps of the underlying process. The additional element of at least one model includes at least one from among a machine learning model, a statistical model, a mathematical model, a process model, and a data model is broadly interpreted to correspond to generic software model suitably programmed to perform the associated function. The additional element of the at least one model, performs a traditional function recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. 
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 

Allowable Subject Matter
4.	Claims 1-6, 8-16 and 18-20 would be allowable, over prior art, if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
	The following is a revised statement of reasons (in light of the newly submitted IDS) for the indication of allowable subject matter over prior art:  
	The closest prior art of record, (Warncke et al. US Pub No. 2010/0318454 A1 in view of Atkinson et al. US Pub No. 2018/0130158 A1), fail to teach a computer readable medium having stored therein instructions executable by a processor, and a system including a client device to perform a method including the steps of “initiating, by the at least one processor via the application programming interface, at least one call with the at least one source …. converting, by the at least one processor, the captured raw data into at least one event data set by: extracting, by the at least one processor using optical character recognition, event information from the captured raw data, the optical character recognition corresponding to a conversion of image data format into machine-encoded text format, wherein the at least one event data set includes information that relates to an occurrence of an event”. Page 3 of 13Appl. No.: 14/331,106For these reasons claims 1, and 11 are deemed allowable over prior art. Dependent claims 2-10 and 12-20 are allowable over prior art by virtue of dependency on an allowable claim. 
Response to Arguments
5.	In response to Applicants arguments on pages 12-17 of the Applicant’s remarks that the claims are patent-eligible under 35 USC 101 when considered under the 2019 Patent eligibility Guidance (2019 PEG), the Examiner respectfully disagrees. 
Response to Applicants’ arguments regarding Step 2A – Prong one: 
The claims recite a method for facilitating automated event management by using captured data which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as commercial or legal interactions including agreements in the form of contracts as discussed in the rejection. Initiating the selected at least one suggested action (based on at least one agreement, the at least one event data set, and the retrieved at least one set of rules) is essentially a commercial or legal interaction including fulfilling/resolution of agreements. Hence, the claims recite an abstract idea. 
Response to Applicants’ arguments regarding Step 2A – Prong two: 
According to 2019 PEG, limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. A plain reading of Figure 1 and descriptions in associated paragraph [0040] reveals that a system comprising a communication interface, an application programming interface and an optical character recognition software, a memory and a generic processor suitably programmed is used execute the claimed steps. The communication interface, the memory, the application programming interface and the optical character recognition software are generic computer elements. The processor may be a general-purpose processor. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The processor and other additional elements in all the steps are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The features in the claims and those recited on pages 13-14 of the remarks such as “"capturing [raw data from a variety of sources in a variety of formats]," "converting [the captured raw data by extracting event information using optical character recognition],"  "retrieving  [corresponding  rules],"  and  "generating  [chronological representations]," enabling an automated data visualization process by automatically identifying graphical variables from data that have been aggregated from various sources in various data formats such as, for example, in an image data format” may at best, be characterized as an improvement in the overall abstract idea of facilitating automated event management by using captured data. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). The generic computer components (suitably programmed) such as the application programming interface, the optical character recognition software and machine learning model are used to apply the abstract idea and improvements in the abstract idea. The Applicants are merely using these suitably programmed generic computer components to execute an abstract concept. See also OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claims patent-eligible). 
The Examiner does not see the parallel between the claims of the instant case and those of DDR Holdings. In DDR Holdings an improvement in web technology was used to address the problem of retaining web customers. DDR Holdings was solving a problem introduced by technology, such that it was a technological solution to a technological problem. The claims in DDR Holdings were patentable not because they were tied to the computer and the Internet but because the claims in DDR Holdings specified how interactions with the Internet were manipulated to yield a desired result—a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink. When the limitations of the DDR patent’s asserted claims are taken together as an ordered combination, the claims recite an invention that is not merely the routine or conventional use of the Internet. Hence, the claims in DDR Holdings were patent eligible. Whereas the Applicants’ invention is a business solution, using computers, to a problem rooted in an abstract idea. In the instant application, the computer is used in its normal, expected, and routine manner. The claims contain little more than a directive to “use the computer” to implement the abstract idea embraced by the claims. The transformation of an abstract idea into patent-eligible subject matter “requires ‘more than simply stat[ing] the [abstract idea] while adding the words ‘apply it.’’ Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1294). The claims of the instant case employ a generic system comprising a memory device and a processor suitably programmed to perform the claimed functions. Functions such as “capturing data, initiating a process, converting captured data to another data set (by extracting data and converting to another format), retrieving rules, generating, determining, displaying via a GUI, receiving, and initiating a process/action” are conventional functions of a computer system. By relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). In light of the 2019 PEG and the PEG Updates features such as “determining suggested actions by using machine learning models” are not considered to be improvements in computer technology or technical field. Hence, the claims are directed to an abstract idea. 
	Response to Applicants’ arguments regarding Step 2B: 
	As discussed in the rejection, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements (identified in the rejection) to perform the claimed steps, amount to no more than mere instructions to apply the exception using generic computer components. There is no indication in Applicants’ claims that any specialized hardware or other inventive computer components are required. The additional elements of the instant underlying process and those recited on page 16 of the remarks, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claimed features and those recited in page 16 of the remarks such as “a specific automated process that captures, extract, and formats data to facilitate automated visualizations …. determining of suggested actions based on the visualizations by using machine learning models” may at best, be characterized as an improvement in the overall abstract idea of facilitating automated event management by using captured data. See Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“A claim for a new abstract idea is still an abstract idea). It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. In Summary, the computer is merely a platform on which the abstract idea is implemented. Hence, the claims are not patent eligible. 
For these reasons and those discussed in the rejection, the rejections under 35 USC § 101 are maintained. 
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	(a) Williams et al. (US Pub. 2016/0350863 A1) discloses a system for exchanging voting interests for voting events is described. In accordance with various embodiments, the system can receive data over a network, determine that a voting event is scheduled, determine a company, a voting date, voting options, and voting methods associated with the voting event, determine a set of conditions for an exchange of rights to vote through the voting event, determine whether the exchange of the rights to votes through the voting event is allowed, creating a record for the voting event, provide the record for storage in a database, provide a voting interest for sale, and/or verify an eligibility of a buyer of the voting interest, based at least in part upon the set of conditions and information identifying the buyer.
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695


October 30, 2022